Title: To Benjamin Franklin from Richard Bache, 5 November 1783
From: Bache, Richard
To: Franklin, Benjamin


          
            Dear & Hond. Sir
            Philadelphia Novr. 5th. 1783.
          
          I have put on board the Washington packet, Captain Barney, by whom this goes, two Barrels of Newton pippins, one Barrel of Chestnuts, a Box of Seeds, and a small Box of Grafts, put up as you directed; the cost of the Box of Seeds is five Guineas, you will herewith receive a Catalogue of them— I should have sent you a Barrel of Hiccory Nuts, could they have been procured, but none have come to Market yet. Perhaps another opportunity may present itself soon, either from this place or Newyork when I shall not fail availing myself of it.
          Sally has wrote you a long Letter, and given you the history of our little family. I need not therefore add on that subject—
          You will herewith receive the Newspapers wch will inform you of the unsettled state of our great Folks, who have been resolving & re-resolving for Six Months past on places for their permanent residence, and this is almost all that has been done; they have lowered themselves much in the opinions of the people on this side the Atlantic, I wish it may not be the case in Europe—
          With the Duty and Affections of the Family, I remain ever Dear sir Your affectionate Son
          
            Rich: Bache
          
         
          Addressed: Dr. Franklin
        